Case 4:18-cv-00247-ALM Document 92-10 Filed 07/12/19 Page 1 of 2 PageID #: 1724




  Colorado Supreme Court                                    DATE FILED: June 10, 2019
                                                            CASE NUMBER: 2019SA121
  2 East 14th Avenue
  Denver, CO 80203

  Original Proceeding in Discipline
  19-779

  Petitioner:

  The People of the State of Colorado,                   Supreme Court Case No:
                                                         2019SA121
  v.

  Respondent:

  Jason Lee Van Dyke.

                                  ORDER TO SHOW CAUSE

        Upon consideration of the Notice of Conviction of Serious Crime and

 Petition for Order to Show Cause why Respondent Should not be Immediately

 Suspended from the Practice of Law filed in the above cause, and now being

 sufficiently advised in the premises,

       IT IS ORDERED that the Respondent, JASON LEE VAN DYKE answer the

 petition for immediate suspension in writing and show cause within 14 days of

 service of this order why he should not be immediately suspended from the practice

 of law in the State of Colorado.

       IT IS FURTHER ORDERED that the Petitioner may have 14 days from receipt

 of the answer within which to file a reply. A true copy of the Notice of Conviction

 of Serious Crime and Petition for Order to Show Cause why Respondent Should




                                      Exhibit 10
Case 4:18-cv-00247-ALM Document 92-10 Filed 07/12/19 Page 2 of 2 PageID #: 1725



 not be Immediately Suspended from the Practice of Law is attached hereto and

 served herewith.

    WITNESS, the Honorable NATHAN B. COATS, Chief Justice of our Supreme
 Court, in the City and County of Denver, this 10th day of June, 2019.


                              CHERYL L. STEVENS
                              Clerk of the Colorado Supreme Court



                              _______________________________________
                              Deputy Clerk
